Summary proceeding in ejectment.
It is alleged that by written agreement executed 1 January, 1940, the plaintiffs leased to the defendant certain lots adjoining the plant of the defendant in Old Fort, McDowell County, for "the sum of fifteen dollars ($15.00) quarterly, beginning January 1st, 1940, the first quarter due April 1st, 1940, and quarterly thereafter."
The term of the lease was to be for five years from 1 January, 1940, with privilege of renewal for one or more five-year periods up to a total of three five-year periods; provided agreement could be reached "as to the advanced rental, if any be charged," over and above the quarterly amount fixed for the original term. The lease was to terminate "in the event an agreement cannot be reached as to the advanced rate of rental." In this connection, however, it was further provided, that the lessee was to have the "refusal of the above property for the three five-year periods at an amount not less than fifteen dollars per quarter, nor more than any otherbona fide renter is willing to pay at that time." In the concluding paragraph, it is stipulated that the lease shall terminate upon failure, neglect or refusal on the part of the lessee "to pay quarterly rentals promptly when due."
On 1 September, 1944, the lessee gave the plaintiffs written notice "that we plan to exercise our option for leasing the lots for another 5-year period beginning January 1, 1945."
Thereafter, on 26 December, 1944, the plaintiffs notified the defendant by letter "that unless you meet with me, or otherwise arrange another lease agreement, I will repossess the lots on January 1st, 1945, or shortly thereafter, and claim damages and expenses."
On 23 October, 1945, plaintiff instituted this summary proceeding in ejectment before a justice of the peace for nonpayment of rentals as *Page 117 
specified in the lease and demanded $150.00 "for rent of the premises from 1st day of January, 1945, to present."
From judgment for plaintiffs, the lessees appealed to the Superior Court where the matter was heard de novo at the February Term, 1947, and again resulted in a verdict and judgment for plaintiffs, the jury assessing the damages at $280.00.
From judgment on the verdict for plaintiffs, the defendants appeal, assigning errors.
It seems that on the hearing in the Superior Court, the plaintiffs asserted that the lease was terminated in July, 1944, because the quarterly rental of $15.00 was not paid in advance at that time. The defendants, on the other hand, claimed there was no forfeiture of the lease as the rent was tendered within the first thirty days of the quarter. The lessee's contention that the rent was payable at any time during the quarter, seems to accord with the terms of the lease, and also with the ante litem motam
practical interpretation of the parties. Jones v. Realty Co., 226 N.C. 303,37 S.E.2d 906; Cole v. Fibre Co., 200 N.C. 484, 157 S.E. 857. The rent was to begin on 1 January, 1940, and became due "the first quarter due April 1st, 1940, and quarterly thereafter."
Moreover, as we understand the record, the plaintiffs herein — proceeding instituted 23 October, 1945 — seek to dispossess their tenant and to recover rent "from 1st day of January, 1945, to present." This would seem to be a waiver of any alleged breach in July, 1944, six months earlier, if not already waived by plaintiff's letter of 26 December, 1944, in which it was stated "that unless you meet with me, or otherwise arrange another lease agreement, I will repossess the lots on January 1, 1945, or shortly thereafter."
At any rate, so far as we are able to discover, the record appears barren of any evidence to support the claim set out in the complaint. A fatal variance between allegation and proof suggests a nonsuit, as it amounts to a total failure of proof on the declaration or the cause alleged. Whichard v. Lipe, 221 N.C. 53, 19 S.E.2d 14, and cases cited. It is so ordered.
Reversed. *Page 118